Citation Nr: 0020756	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  98-14 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for gastroduodenal 
irritability, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from August 1970 to April 
1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs 
Regional Office (VARO).

We note that a hearing before the undersigned was conducted 
in May 2000 at the New Orleans, Louisiana, VARO.  The 
appellant was reminded at that time that the issue of 
entitlement to an increased rating for stomach disability 
would be adjudicated by the undersigned, whereas the issue of 
entitlement to VA dental treatment would be adjudicated 
separately by Mark W. Greenstreet since a video conference 
hearing was conducted by this board member on the dental 
treatment issue in April 1999.  See generally 38 C.F.R. 
§ 20.707 (1999).


FINDING OF FACT

The appellant's gastrointestinal disorder is currently 
manifested by complaints of increased abdominal cramping, 
described as colicky pain and distention, with a history of 
constant midabdominal pain with variable diarrhea and 
occasional constipation since service discharge, diagnosed as 
due to irritable bowel syndrome on recent VA examination in 
January 1999.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for gastroduodenal irritability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 7319 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the 10 percent evaluation 
assigned his service-connected stomach disorder does not 
reflect adequately the severity of his symptomatology.  He 
asserts that the evaluation should be increased.  A claim for 
an increased evaluation is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity of the service-connected condition.  See Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet.App. 629, 631-632 (1992).  As the appellant has claimed 
that his disability is more severe, his claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Service connection for gastroduodenal irritability was 
established by a June 1972 rating decision, with the 
assignment of a 10 percent disability evaluation.  The 
appellant filed a claim for increase in August 1997 and VARO 
determined that the criteria for increase as set out in the 
rating schedule, under diagnostic code 7319, were not met.

Under diagnostic code 7319, the schedule provides a 10 
percent disability rating where there is moderate irritable 
colon syndrome (spastic colitis, mucous colitis, etc.) with 
frequent episodes of bowel disturbance with abdominal 
distress; a maximum schedular rating of 30 percent is 
provided where there is severe disability, with diarrhea, or 
alternative diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (1999).

The Board notes that ratings under the digestive system, 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1999).

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating. 
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time. In 
evaluating weight loss generally, consideration will be given 
not only to standard age, height, and weight tables, but also 
to the particular individual's predominant weight pattern as 
reflected by the records.  38 C.F.R. § 4.112 (1999).

Also, there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (1999).

In this case, the appellant reported that he had been 
experiencing increased abdominal cramping on recent VA 
examination in January 1999, described as colicky pain and 
distention.  By history, he has had constant midabdominal 
pain with variable diarrhea and occasional constipation since 
his discharge from service.  He reported that, when he has 
diarrhea, it occurs 3-4 times a day.  He denied vomiting and 
there were no complaints or objective findings for 
hematemesis or melena.  His weight was described as stable.  
The appellant denied medical treatment for his 
gastrointestinal symptoms or use of medication for control of 
symptoms.  He further denied abdominal disturbances after 
meals or other reactions.  Abdominal examination was 
unremarkable except that the abdomen was described as being 
"diffusely and only moderately tender without guarding or 
rebound."  The diagnoses were irritable bowel syndrome and 
hiatal hernia with gastroesophageal reflux.  The examiner 
noted that the appellant's current symptoms were attributable 
to irritable bowel syndrome and that they had worsened since 
his last examination.

An upper GI series conducted in September 1997 showed hiatal 
hernia with gastroesophageal reflux.  It is noted that the 
appellant failed to report for scheduled gastrointestinal 
testing scheduled for March 1998, according to the New 
Orleans VA Medical Center records in the claims folder.

A review of the complaints and objective findings on the 
January 1999 VA examination and the September 1997 VA GI 
series, along with the appellant's May 2000 sworn testimony, 
fails to show symptoms that more closely approximate the 
criteria for the assignment of a 30 percent rating.  Although 
the appellant reported constant abdominal pain since military 
discharge, he denied treatment for his stomach problems or 
use of medication.  Moreover, there is no indication of 
severe diarrhea.  We note that his weight was described as 
stable and that there was no evidence of hematemesis or 
melena.  Also, the appellant reported that he only 
occasionally had constipation, and he did not report 
alternating episodes of diarrhea and constipation.  
Accordingly, the Board finds that the criteria for increase 
are not met and that the preponderance of the evidence is 
against the claim for increase.

In light of the appellant's history of stomach and peritoneal 
adhesions, the Board has considered whether diagnostic code 
7301(adhesions of the peritoneum) would result in a more 
favorable outcome to the appellant.  However, as the 
objective findings do not show "moderately severe disability 
with partial obstruction manifested by delayed motility of 
barium meal and less frequent and less prolonged episodes of 
pain," or "severe disability manifested by definite partial 
obstruction shown by x-ray, with frequent and prolonged 
episodes of severe colic distention, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage," the criteria for a 
rating in excess of 10 percent are not met under diagnostic 
code 7301.  See 38 C.F.R. § 4.114, Diagnostic Code 7301 
(1999); see also Id. Note (ratings for adhesions will be 
considered when there is history of operative or other 
traumatic or infectious (intraabdominal) process, and at 
least two of the following: disturbance of motility, actual 
partial obstruction, reflex disturbances, presence of pain).

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that his service-connected stomach disorder has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  We note that the appellant is 
employed with the New Orleans, Louisiana, VARO, and that he 
has not had any surgery for his stomach disability.  As such, 
the Board is not required to remand this matter to VARO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for gastroduodenal irritability is 
denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

